MEMORANDUM OPINION
NIX, Presiding Judge:
Jimmy Dorrough was convicted of Grand Larceny in the District Court of Custer County. The charge arose out of taking various automobile parts from a W. C. Wells, Jr., whose hobby was rebuilding old cars. It is conceded that the parts were taken on at least three different occasions.
Mr. Atwood, a salvage dealer, testified that the two tires and rims taken were worth $5.00, and all the junk, (together) taken was worth $12.00. The prosecuting witness testified that all of the items taken on the three or more occasions had a value of $75.00. This is all the evidence the* State produced to bring the alleged theft under the category of Grand Larceny, or a total of items valued in excess of $20.00.
This Court, in Johnson v. State, Okl.Cr., 314 P.2d 366, held the law to be:
“Where property was taken on a number of different occasions, each taking constituted a separate and distinct offense, and a person cannot be convicted of grand larceny upon proof that the value of the entire property taken on such different occasions exceeded $20 in value.” See, also, Camp v. State, 7 Okl.Cr. 531, 124 P. 331.
This appears to be the law in Oklahoma. The Attorney General, in his brief, concedes this is the present law, and is decisive of this appeal.
It is, therefore, the order of this Court that the evidence is not sufficient to support the charge of Grand Larceny, and that the cause be Reversed and Remanded with Instructions to Dismiss.
BUSSEY and BRETT, JJ., concur.